ON MOTION FOR REHEARING.
WOODLEY, Judge.
In his motion for rehearing supported by argument and brief of his able counsel, the contention is reurged that the evidence is insufficient to sustain the conviction.
It is further earnestly argued that even if sufficient under the general rule, the evidence is of such an unbelievable nature in regard to nonconsent that this case should be an exception to the rule permitting a conviction for rape on the uncorroborated testimony of the prosecutrix.
As pointed out in our original opinion the facts, as developed *514on the former trial, were held to be insufficient, one factor suggested being that the prosecutrix could have escaped or fled from the truck while appellant was walking around from the left to the right door of it.
In the light of this suggestion, we said that under the record on the present trial the evidence would support a finding that prosecutrix, at such time, had no reason to believe that appellant intended to forcibly rape her and therefore no occasion was presented for her to attempt to flee.
Appellant insists that the evidence shows that prosecutrix was in fact forewarned of appellant’s intention to have intercourse with her by his acts and conduct before he got out of the truck. Even so, unless prosecutrix believed that he intended to accomplish his purpose by force and over her resistance, her failure to then flee from the truck into the night would not militate against her claim that she resisted his advances by every means within her power.
Remaining convinced that there is sufficient evidence upon which the jury may have rested their verdict, we are not authorized to disturb their findings.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.